Citation Nr: 1453325	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to February 1975, to include service in the Republic of Vietnam, as well as additional service in the Army National Guard.  He died in August 2009.  The Appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board directed the Appeals Management Center (AMC) to obtain a medical opinion addressing whether the service-connected diabetes mellitus and posttraumatic stress disorder (PTSD) caused or contributed substantially or materially to the Veteran's death.  The April 2014 medical opinion only addresses diabetes mellitus and the doctor merely opined that he "cannot determine that it is more likely than not (it is not a > 50% chance) that the diabetes increased his risk of [venous thromboembolism] and consequently death."  The medical opinion not merely failed to address any relationship between PTSD and the cause of death but also inadequately addressed any relationship between diabetes mellitus and the cause of death.  Therefore, this opinion is inadequate and the AMC did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran underwent a VA nuclear perfusion stress test and cardiac catheterization in August 2005 and another VA nuclear perfusion stress test in September 2006.  The complete results of these tests are not of record and should be obtained.

The Veteran's death certificate reflects that he died at a private hospital.  The AOJ should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment for the Veteran's diabetes mellitus, PTSD, pulmonary embolism, and deep vein thrombosis and obtain any identified outstanding records.  Attempt to obtain all records from C. Hospital, the hospital listed on the Veteran's death certificate, where he died.  Regardless of the claimant's response, attempt to obtain the complete results of a VA nuclear perfusion stress test and cardiac catheterization in August 2005 and another VA nuclear perfusion stress test in September 2006 performed by the Tennessee Valley Healthcare System.  If the complete results of any of these VA tests cannot be obtained, the AOJ should document its efforts to obtain these records.

2.  Thereafter, the AOJ must forward the Veteran's claims file to a VA cardiologist who has not previously prepared a medical opinion for a medical opinion on the cause of the Veteran's death.  The claims folder must be made available to that doctor.  
 
The physician must opine whether there is a 50 percent or better probability that the Veteran had ischemic heart disease.

If the physician finds that the Veteran had ischemic heart disease, the physician must opine on there is a 50 percent or better probability that the ischemic heart disease caused or aggravated his pulmonary embolism or deep vein thrombosis.  

If the physician finds that the Veteran had ischemic heart disease, the physician must opine on there is a 50 percent or better probability that the ischemic heart disease caused; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal pulmonary embolism and deep vein thrombosis.

The physician must opine on whether the Veteran's diabetes mellitus or PTSD caused or aggravated the pulmonary embolism or deep vein thrombosis.

The physician must opine on there is a 50 percent or better probability that the Veteran's diabetes mellitus or PTSD caused; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal pulmonary embolism and deep vein thrombosis.

In answering this opinion the physician should specifically address the conflicting medical reports cited in the claims file: Heit JA, Leibson CL, Ashrani AA, Petterson TM, Bailey KR, Melton LJ III. Is diabetes mellitus an independent risk factor for venous thromboembolism?: a population based case-control study. Arterioscler Thromb Vas Biol. 2009 Sep; 29(9): 1399-405. Epub 2009 Jun 18. PubMed PMID: 19542020 and Gregory Piazza et al., Venous Thromboembolism in Patients with Diabetes Mellitus, The American Journal of Medicine (see claims file for copy).  In particular, the physician should address the sentence on the first page of Venous Thromboembolism in Patients with Diabetes Mellitus that reads "[w]hile data linking diabetes to the development of venous thromboembolism have been inconsistent, the majority of epidemiological studies demonstrate an increased risk of deep vein thrombosis and pulmonary embolism among diabetic patients."

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



